PELHAM, J.
The defendant was tried and convicted in the mayor’s court of the city of Enterprise, and ap*293pealed to the circuit court. The complaint alleged the violation of an ordinance of the city of Enterprise against selling, giving away, or exchanging spirituous, vinous, or malt liquors. The ordinance introduced on the trial did not correspond with the averments of the complaint. The complaint was for the violation of an ordinance prohibiting, among other acts, giving away or exchanging, and the ordinance introduced contained no such prohibition. The question was properly raised when the ordinance was offered in evidence, and on the authority of Bouyer v. City of Enterprise, infra, 58 South. 755, this case must be reversed.
Reversed and remanded.